PER CURIAM.
Eddie Lee Atkins appeals his judgment of conviction and sentences for sexual battery, attempted sexual battery, burglary of a conveyance, and carjacking raising several issues. We find only one merits mention.
Appellant argues that his dual convictions for burglary of a conveyance and carjacking constitute double jeopardy. In' furtherance of this argument he urges this Court to adopt the reasoning of Judge Sharp who dissented in Green v. State, 828 So.2d 462 (Fla. 5th DCA 2002). Instead, we concur with the majority’s decision in Green which held that dual convictions for burglary of a conveyance and carjacking do not constitute double jeopardy because the offenses do not share identical elements and because neither is subsumed in the other. Id. at 464.
Because none of the issues raised on appeal warrant reversal, we AFFIRM the judgment and sentences.
LEWIS, BILBREY, and WINOKUR, JJ., CONCUR. :